Mr. Justice Lipsgomb
delivered the opinion of the court.
These two cases were dismissed for want of security for costs, under an order of the court.
The rule was obtained at one term of the court for the security, and at the next succeeding term the suits were dismissed, the security not having been given. The plaintiffs, after the suits had been dismissed, moved the court to reinstate them on the payment of the costs already incurred, and security for the future costs. But this motion was overruled, and writs of error were sued out.
Had the application to reinstate been accompanied by a reasonable showing why the rule had not been complied with, the motion ought to have been granted. [Houston vs. Sublett et al. Tex. Rep. 1 vol. 523, and Cook vs. Beazley, id. 591.]
No reason whatever being offered for the neglect of the rule, the judgment of the court below must be affirmed in both cases.